 In the Matter.ofJOE HEARIN,LUMBERandLUMBERAND SAWMILLWORKERS UNION LOCALNo. 2795, A. F. OFL.Case No. 19-C-1323SUPPLEMENTALDECISIONMay 21, 1946On March 28, 1946, the National Labor RelationsBoard,hereincalled the Board, issued a Decision and Order in the above-entitled pro-ceeding,) in which it held that the respondent, Joe Hearin, Lumber,Ashland, Oregon, had not engagedin unfairlabor practices within themeaningof Section 8 (1) and (5) of the Act, as alleged in the com-plaint,and ordered that the complaint be dismissed. Thereafter, onApril 25, 1946, the Regional Attorney for the Nineteenth Region fileda motion with the Board, in which he requested that the Board recon-sider said Decision and Order and issue a Supplemental Decision andOrder either requiring the respondent to bargain with Lumber and Saw-millWorkers Union Local No. 2795, A. F. of L, herein called theUnion, or, in the alternative, clarifying the intent of the Board withrespect to the cross-check procedure presently used by the RegionalOffices. Thereafter, the respondent filed a statement in opposition to themotionof the Regional Attorney. Except to the extent indicated below,the motion is hereby denied.As stated in our original decision, we do not believe that the type ofcard check conducted in this case in 1944 reflected the employees' truedesires with respect to representation with the same degree of certaintyaswould anelection by secret ballot conducted under the auspices ofthe Board in accordance with express statutory provisions. Accordingly,wherea determination of representatives was made solely on the basisof such a card check, under our former procedure, and no additionalmeasureswere taken to insure that the card check reflects the employees'true choice, we are not inclined to accord to such determination the con-clusive effect normally given to a certification of representatives after aBoard-directed election or a determination of representatives based on aconsent election.'66 N. L. R B 127668 N. L. R. B., No. 21.150 JOE HEARIN, LUMBER151The Regional Attorney contends, however, that under the procedurepresently followed by the Regional Offices of the Board in cases of cross-check agreements, adequate safeguards are provided to protect employeesin the exercise of their choice of a bargaining representative.Underthis procedure, if it appears, as a result of the cross-check, that theunion involved has been designated by a majority of the employees inthe agreed unit, notices to that effect are posted on the employer's premisesfor a period of 5 days, during which the employees or any interestedparty can show cause to the Regional Director why he should not issuea Report on Cross-Check finding that the union has been designated andselected as the exclusive representative of the employees in the unit. Atthe conclusion of the 5-day posting period, if the Regional Director is ofthe opinion that no valid cause to the contrary has been shown, he issueshisReport on Cross-Check, finding and determining that the union hasbeen so designated and selected.We perceive no valid reason for drawing any distinction between theprocedure outlined above and our election procedures as a method ofestablishing employees' true desires.Had our present procedure beenfollowed in the instant case, we might well have held that the RegionalDirector's determination that the Union was the exclusive representa-tive of the respondent's employees was entitled to the same probativevalue as a Board-conducted election.However, the record does not in-dicate, nor does the Regional Attorney contend, that this procedure wasfollowed in the present case, or that interested parties were afforded anyopportunity to challenge the results of the cross-check before the RegionalDirector made his finding. On the contrary, the Agreement for Cross-Check entered into on March 15, 1944, by the respondent and the Unionprovided merely that:The Regional Director shall, upon the completion of the cross-check, issue a Report on Cross-Check. If the Regional Directoradvises that the Union has been designated by the employees in[the agreed] unit, the Employer will recognize the Union as theexclusive representative of such employees for the purpose of collec-tive bargaining.Pursuant to said agreement, the Regional Director, on March 21, 1944,issued his Report on Cross-Check, in which he announced the results ofthe cross-check and found and determined that the Union had beendesignated and selected by a majority of the employees in the unit as theexclusive bargaining representative of the employees within the unit.In the circumstances of this case we perceive no grounds for reversingour former decision that in view of the clear and cogent evidence thatin June 1944 a majority of the employees in the unit no longer desiredrepresentation by the Union and the complete absence of evidence that 152DECISIONS OF NATIONALLABOR RELATIONS BOARDthe respondent had interfered with the employees' statutory rights, therespondent was justified in questioning the Union's majority status andin good faith refusing to continue negotiations for this reason, eventhough less than 4 months had elapsed since the time of the cross-check.Our decision is, however, limited to the facts of this case, and shouldnot be construed as holding that a determination of representatives basedon a cross-check may not, with the safeguards provided in our presentprocedure, be equivalent to a determination based on a Board-conductedelection.